DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Amendment filed 10/21/2020 (hereafter “the 10/21 Reply”) has been entered, and Claims 3-5, 8, 11-13, 20, 23, and 43 have been canceled.  New Claims 52-57 have been entered, and Claims 1, 2, 6, 7, 9, 10, 14-19, 21, 22, 24-42, 44-49 and 52-57 are pending.

Drawings
Replacement Sheets for Figures 3 and 6 of the drawings in the 10/21 Reply are acknowledged.  

Specification
In light of the Replacement Sheets containing Figures 3 and 6, the previous objections to the specification in relation to the drawings have been withdrawn.  
However, and in the interest of clarity of the record, the following are noted:
The Replacement Sheet containing Figure 3 includes element 260 which indicates “Detection of de novo variant” while corresponding ¶0075 of the specification describes “analyzing for an X-linked recessive fetal genetic variant 260” (bold text in the original; 
The Replacement Sheet containing Figure 6 includes element 545 which indicates “Detection of de novo variant” (which is identical wording to that in Figure 3, elements 260 and 235) while corresponding ¶0080 of the specification describes “the fetal sequences are analyzed for the presence or absence of an autosomal recessive fetal genetic variant 545” (bold text in the original; underlining added).    
The inconsistency between “X-linked” in Figure 3 (and ¶¶0074-0075) and “autosomal” in Figure 6 (and ¶0080) is caused by the use of “Detection of de novo variant” in both Figures while the phrase is described differently in the specification.  
Moreover, and as explained in the previous Office Action, Figure 6 presents element 540 identified as “YES” to maternal inheritance followed by element 545 as discussed above.  It is confusing how “[i]f the variant is inherited from the mother 540,” (bold text in the original; ¶0080) there would be a need to detect a possible autosomal recessive fetal genetic variant (as the source of the variant) according to element 545.

In light of amendments to the specification, the previous objections to the specification due to recitations of “SNP” and based on ¶0061 have been withdrawn .
Claim Objections – Withdrawn 
In light of amendments to the claims, the previous objections of Claims 1-6, 14-42 and 44-49 have been withdrawn.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to the claims and claim cancellations, the previous rejections of Claims 1-10, 13-42, and 44-49 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn.
In light of claim cancellations, the previous rejections of Claims 8 and 11-13 under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, have been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 53-56 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection has not been previously presented.
Each of Claims 53-56 recites the limitation "the condition of interest" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  There is also no antecedent basis in independent Claims 1, 7, 9 and 10, nor in intervening dependent Claim 18, for the limitation.  

Claim Rejections - 35 USC § 101 – Maintained and New
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 7, 9, 10, 14-19, 21, 22, 24-42, 44-49 and 52-57 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  This rejection was previously presented against Claims 1-42 and 44-49, where Claims 3-5, 8, 11-13, 20, 23, and 43 have been canceled.  The inclusion of new Claims 52-57 is necessitated by amendment. 
Independent Claim 1 recites a final step of “detecting the presence or absence of a fetal genetic variant based on the sequencing reads of the cell-free DNA and the maternal haplotype” while each of independent Claims 7, 9, and 10 recites “detecting the presence or absence of a fetal genetic variant based on the cell-free DNA sequencing reads” where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the acts of “detecting the presence or absence of a fetal genetic variant” based on sequencing reads alone or in combination with maternal haplotype information.  
To the extent that the step of “detecting” in Claims 1, 7, 9 and 10 reflects naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. nucleic acid sequences) as present and/or found in their natural state, the claims are directed to the natural phenomenon of how those aspects naturally occur or exist.  These judicial exceptions 
Regarding i), Claims 1, 7, 9 and 10 do not include additional elements that are sufficient to amount to significantly more than the JE(s) because the steps of those Claims are only directed to acts for generating or obtaining the sequence information and data for the step of “detecting” in each of Claims 1, 7, 9 and 10.  Similarly, dependent Claims 2, 6, 7, 9, 10, 14-19, 21, 22, 24, 26-33, and 36-42, 44-49 and 52-57 are directed to additional features and elements without amounting to significantly more than the JE(s).  As for dependent Claims 25, 34 and 35, they present the additional features of “computing” (in Claim 25) and “copy number counting” (in Claims 34 and 35) as part of the “detecting” step of Claim 1, where additional mental processes involving observation, evaluation, and/or opinion are abstract ideas encompassed by those features to add to the breadth of JEs not integrated into a practical application.  
And those prior steps in Claims 1, 7, 9 and 10 are the routine methodology of preparing and sequencing nucleic acids and then obtaining sequence information therefrom as taught by Hixson et al. and Evans et al. as described below in the prior art based rejections below.    
Accordingly, Claims 1, 2, 6, 7, 9, 10, 14-19, 21, 22, 24-42, 44-49 and 52-57 are directed to patent ineligible subject matter.
Response to Applicant Arguments
Applicant’s arguments in the 10/21 Reply with respect to this rejection (see pgs 24-25) have been fully considered in totality with the evidence of record and are unpersuasive.  Applicant argues that 
“[t]he claims include active method steps of obtaining circulating cell-free DNA from maternal plasma, preparation of a DNA library, enrichment of the library for a population of DNA molecules that includes a region of interest for a genetic variation, and sequencing the enriched population of DNA These steps are not abstract ideas or natural phenomena. Cell-free DNA is recovered from plasma and enriched to facilitate sequencing of a specific region of the DNA. Detecting presence or absence of a fetal genetic variant is not an abstract idea, but is the
consequence of the active sequencing step” (see pg 24 of 10/21 Reply).  
The argument is not persuasive because the “active method steps” asserted by Applicants are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use as explained above.  Contrary to the Applicant’s assertion, the steps are not
As for the assertion of “detecting” in each of Claims 1, 7, 9 and 10 as “the consequence of the active sequencing step” (emphasis added), Applicant appears to be claiming that the step of sequencing, in which sequence information is generated, includes “detecting the presence or absence of a fetal genetic variant” without involvement of any mental processes involving observation, evaluation, and/or opinion as would be performed by a human or machine algorithm reviewing the sequence information.  But this is contrary to the wording of the claims and to the instant disclosure, where “detecting” is to be performed by some entity, such as a human actor or a machine/device as the actor.  
Applicant additionally argues that “[e]nrichment for the sequence of interest improves the resolution of the sequencing and is an active method step that is significantly more than an abstract idea or natural phenomenon” (see pg 24, bottom), which is not persuasive because enrichment is an insignificant extra-solution activity added to the JE(s) and is generally linking the use of the JE(s) to a particular technological environment or field of use as explained above.  

Claim Rejections - 35 USC § 102 – Withdrawn, Maintained and New
In light of amendments to Claim 1 and claim cancellations, the previous rejection of Claims 1-6, 8, 11-18, 24-26, 29-40, and 46-49 under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by Hixson et al. has been withdrawn.  
However, the rejection of Claims 7, 9, and 10, as well as new Claims 55 and 56 on the same grounds has been maintained as presented below.  
In light of amendments to Claim 1 and claim cancellations, the previous rejection of Claims 1-5, 8. 11-18, 24-34, 37-42, and 46-49 under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by Evans et al. has been withdrawn.  
However, the rejection of Claims 7, 9, and 10, as well as new Claims 55 and 56 on the same grounds has been maintained as presented below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7, 9, 10, 55 and 56 are rejected under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by Hixson et al. (previously cited).  This rejection was previously presented with respect to Claims 7, 9 and 10.  The inclusion of new Claims 55 and 56 is necessitated by amendment. 
Regarding Claims 7, 9 and 10, Hixson et al. teach methods for detecting the presence or absence of a chromosomal aneuploidy in a fetus of a pregnant female by use of cell-free nucleic acids of a blood plasma sample from a pregnant woman (cf. Claim 1, step (a), and Claims 16-
See also ¶0123 and ¶0128 regarding amplification of a target sequence (cf Claim 1, step (b)), and ¶0085 regarding selection of a fraction of nucleic acid molecules prior to sequencing, optionally by hybridization-based techniques (cf Claim 1, step (c)), and Claims 15 and 24.  Furthermore, Hixson et al. also teach determining fetal nucleic acid content (e.g. ¶¶0078-0080) and Example 1, which illustrates an embodiment of the above methods (see pgs 34-35).
More specifically regarding Claims 7, 9 and 10 (esp. Claim 7, steps (a) and (b); Claim 9, step (a); and Claim 10, steps (a) and (b)), Hixson et al. teach ccfDNA (circulating cell-free DNA) molecules prepared with adapter primers having barcodes (see esp. ¶0091).  Additionally, Hixson et al. teach use of primers for sequencing a target sequence (see ¶0144-¶0148), which corresponds to step (d) in Claim 7, step (b) in Claim 9, and step (c) in Claim 10; the use of digital PCR for sequencing their nucleic acids of interest (see ¶0102); amplification of nucleic acid molecules from the samples, including cell-free nucleic acids, and the use of PCR and other methods for amplification (see ¶0064-¶0065 and ¶0119-¶0122; also ¶0094-¶0096, ¶0102, and ¶0135-¶0140), which corresponds to steps (b) and (c) in Claim 7, step (a) in Claim 9, and step (b) in Claim 10; and determination and comparison of normalized frequency of target derived 
And with respect to “enriched” of DNA molecules as presented in Claims 7, 9 and 10, Hixson et al. teach “sometimes a method comprises enriching the extracellular nucleic acid, or cell-free nucleic acid, for fetal nucleic acid” and “Enriching for Fetal Nucleic Acid” (see e.g. ¶0010; section after ¶0077 through ¶0080; ¶0085; ¶0217; and Claim 17).
Moreover, Hixson et al. teach detection of genetic variations including copy number variations, inherited or caused by de novo mutation (see ¶¶0054-0057 and 0080), which corresponds to step (e) in Claim 7, step (c) in Claim 9, and step (d) in Claim 10; counting the number of cell-free fetal nucleic acids (see ¶0008, ¶0015, and ¶0022-¶0024); removal of redundant data, including redundant data and redundant mapped sequence reads identified as having already been counted (see ¶0157-¶0159); and detection of a 22q11.2 deletion which is associated with autosomal dominant Opitz G/BBB syndrome (see page 6, right col., top portion) and adult-onset autosomal dominant leukodystrophy (ADLD) on chromosome 5 (see page 7, left col.), which corresponds to step (e) in Claim 7, step (c) in Claim 9, and step (d) in Claim 10.
Regarding Claims 55 and 56, Hixson et al. teach detection/identification of Duchenne’s/Becker Syndrome (see pgs 5-6, Table 1A) where the Xp21 deletion taught therewith is an X-linked recessive defect that causes Duchenne muscular dystrophy.  
In light of the foregoing, Hixson et al. anticipate Claims 7, 9, 10, 55 and 56. 
Response to Applicant Arguments
Applicant’s arguments in the 10/21 Reply with respect to Claims 7, 9 and 10 have been fully considered in totality with the evidence of record and are unpersuasive.  Applicant argues that 
“Hixson is concerned with detecting chromosomal aneuploidy, i.e., an abnormal number of fetal chromosomes. (Hixson, para. [0035]) In contrast, the presently claimed methods are concerned with detecting the presence or absence of a specific variant sequence of interest in the fetal DNA, i.e., a specific inherited mutation rather than a gross change in chromosomal number” (see pg 25 of 10/21 Reply).  
The argument is not supported by the totality of Hixson et al.’s teachings, which include detecting copy number variants that are within the scope of “genetic variant” as presented in Claims 7, 9 and 10 (see also e.g. instant Claim 32, and ¶¶0016, 0028, 0032, 0034, and 0037 of the instant specification).  Additionally, Hixson et al. teach a non-limiting list of other genetic defects (see e.g. pgs 5-8, Tables 1A and 1B) that are not limited to “chromosomal aneuploidy” as asserted by Applicant.  And so the argument is not persuasive.  
Applicant additionally argues that “Hixson does not teach enrichment of cell-free DNA for a specific region of interest or determination of a specific genetic variant by sequencing a population of DNA molecules that is enriched for the region of interest” (see pg 26 of 10/21 Reply).  This is not persuasive because as explained in the above statement of the rejection, Hixson et al. teach “enrich” fetal DNA, which would include “a region of interest” as presented in the claims.  Stated differently, Claims 7, 9 and 10 are not limited to only enriching regions of comprise a region of interest” (emphasis added; i.e. are open to the inclusion of “a region of interest”) as presented in Claim 7, step (c); Claim 9, step (a); and Claim 10, step (b).  

Claims 7, 9, 10, 55 and 56 are rejected under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by Evans et al. (previously cited).  This rejection was previously presented with respect to Claims 7, 9 and 10.  The inclusion of new Claims 55 and 56 is necessitated by amendment. 
Regarding Claims 7, 9 and 10, Evans et al. teach testing for determining “the presence or absence of a genetic alteration of a locus in a sample comprising a mixture of fetal and maternal polynucleotides” (see e.g. ¶0009) where the genetic alteration can be “a copy number variation (CNV)” (see e.g. ¶¶0011, 0019, 0047, 0106, 0200-0210) as well as other genetic mutations and variations (see e.g. ¶0108).  They teach the polynucleotides “found as cell-free, such as polynucleotides circulating in bodily fluids” (see e.g. ¶0051).  
Also, in Example 3 (¶0282-¶0284), Evans et al. teach a method with analysis of sub-chromosomal regions containing CNVs from various loci across Chromosomes 13, 18, 21, X, and Y (cf Claims 1 and 46-48).  Example 3 is similar to Example 2 (¶0274-¶0281), where they teach a method for detecting trisomy 21 in a fetus of a pregnant female by use of cell-free nucleic acids of a blood plasma sample from a pregnant woman in the first or second trimester (cf. Claim 1, step (a), and Claims 16-17 & 49), preparing sequences of chromosome 21 (cf. Claim 1, step (b), 
More specifically regarding Claim 7, steps (b) and (c); Claim 9, step (a); and Claim 10, step (b), Evans et al. teach the enriching of polynucleotides (see e.g. ¶¶0014, 0121, 0126, and 0139).  And regarding Claim 7, step (d); Claim 9, step (b); and Claim 10, step (c), they teach use of adapters with barcodes and sequencing (see e.g. Figures 6A and 6B; ¶¶0035-0036, 0062-0065, 0073, and 0081-0091).  Evans et al. further teach the use of probe sets “designed to contain sequences that selectively anneal or hybridize to at least two complementary regions of a locus of a polynucleotide sequence” (see e.g. ¶¶0095-0096 and 0155; and elements 600 and 650 in Figure 6A) which may be amplified using “universal amplification primers, 670 and 695” and then used “for downstream applications in which amplification products may be sequenced and loci determined from sequencing data” (see e.g. ¶0158).  Those amplification primers produce amplicons that include hybridization sequences 600 and 650 (complementary to a locus) for subsequent detection (i.e. sequencing) in contrast to Figure 6B, which presents amplification products lacking the hybridization sequences (see ¶¶0159-0160).  Evans et al. further teach “sequences reads may be enumerated through quantifying the number of reads per locus or barcode” (emphasis added; see ¶0182).  
Regarding Claims 55 and 56, Evans et al. teach detection of Hemophilia A, an X-linked recessive disorder due to Factor VIII deficiency (see ¶¶0223-0224).  
In light of the foregoing, Hixson et al. anticipate Claims 7, 9, 10, 55 and 56. 
Response to Applicant Arguments
Applicant’s arguments in the 10/21 Reply with respect to Claims 7, 9 and 10 have been fully considered in totality with the evidence of record and are unpersuasive.  Applicant argues that Evans et al. teach only that
“presence or absence of a genetic alteration is determined by identification and enumeration of a sequence within a ligation product prepared from a mixture of maternal and fetal polynucleotides, such as a barcode, adapter, universal priming, or linker sequence. (Evans, para. [0142]) In contrast, the presently claimed methods include sequencing enriched DNA molecules in a population of DNA molecules prepared from cell-free DNA, i.e., directly sequencing the cell-free DNA region of interest” (see pg 26 of 10/21 reply).
Applicant further asserts that the “examples of Evans teach detection via sequencing of a ligated barcode sequence rather than sequencing enriched DNA molecules to produce a plurality of cell-free sequencing reads, i.e., sequencing the cell-free DNA region of interest, as claimed” (see pg 27, top).  
The argument is not supported by the totality of Evans et al.’s teachings, which include amplification and sequencing embodiments not limited to sequencing and detection of barcodes alone.  This includes teachings depicted in Figure 6A and at ¶¶0095-0096, 0155, 0158, and 0182 as described above.  Thus contrary to Applicant’s assertion, Evans et al. teach sequencing of enriched DNA as encompassed by Claims 7, 9, 10, 55 and 56. 

Claim Rejections - 35 USC § 103 – Withdrawn, Maintained and New
In light of amendments to Claim 1, the previous rejection of Claims 41, 42, 44 and 45 under 35 U.S.C. § 103 as being unpatentable over Hixson et al. has been withdrawn.  
In light of amendments to Claims 18 and 19, the previous rejection of Claims 1, 18 and 19 under 35 U.S.C. § 103 as being unpatentable over Hixson et al. and Mazloom et al. has been withdrawn.  
In light of amendments to Claims 18 and 19, the previous rejection of Claims 1, 18 and 19 under 35 U.S.C. § 103 as being unpatentable over Evans et al. and Mazloom et al. has been withdrawn.  
In light of amendments to Claim 1, the previous rejection of Claims 1, 18, 20, 21, 27 and 28 under 35 U.S.C. § 103 as being unpatentable over Hixson et al. and Schnall-Levin et al. has been withdrawn.  
But see new rejection of Claims 1, 2, 6, 14-17, 21, 22, 24-42, 44-49, 52 and 53 as unpatentable over the same two documents below.  
In light of amendments to Claim 1, the previous rejection of Claims 1, 18, 20, 21, 27 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al. and Schnall-Levin et al. has been withdrawn.  
But see new rejection over the same two documents below.  
In light of amendments to the claims, the previous rejection of Claims 1, 18, 20 and 22 under 35 U.S.C. § 103 as being unpatentable over Hixson et al., Schnall-Levin et al., and Meng et al. has been withdrawn.  
In light of amendments to the claims, the previous rejection of Claims 1, 18, 20 and 22 under 35 U.S.C. § 103 as being unpatentable over Evans et al., Schnall-Levin et al., and Meng et al. has been withdrawn.  
In light of the amended and canceled claims, the previous rejection of Claims 1, 18, 20 and 23 under 35 U.S.C. § 103 as being unpatentable over Hixson et al., Schnall-Levin et al., and Browning et al. has been withdrawn.  
In light of the amended and canceled claims, the previous rejection of Claims 1, 18, 20 and 23 under 35 U.S.C. § 103 as being unpatentable over Evans et al., Schnall-Levin et al., and Browning et al. has been withdrawn.  
In light of the amended and canceled claims, the previous rejection of Claims 1-5, 7, 8, and 13 under 35 U.S.C. § 103 as being unpatentable over Mazloom et al. and Lanman et al. has been withdrawn.  
In light of amended Claim 1, the previous rejection of Claim 6 under 35 U.S.C. § 103 as being unpatentable over Mazloom et al., Lanman et al. and Lun et al. has been withdrawn.  
In light of the amended and canceled claims, the previous rejection of Claims 9-12 under 35 U.S.C. § 103 as being unpatentable over Mazloom et al. and Karamitros et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 14-17, 21, 22, 24-42, 44-49, 52, 53 and 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Hixson et al. (as cited above) in view of Schnall-Levin et al. .
As an initial matter, it is noted that both documents are directed to the analysis of circulating fetal nucleic acids as a common field of endeavor.  
The teachings of Hixson et al. have been described above with respect to independent Claims 7, 9, and 10 as well as dependent Claims 55 and 56, and portions are re-presented below in the interest of clarity in the record.  
More specifically regarding Claims 1, 2, 15-17, 24, and 46-48, Hixson et al. teach ccfDNA (circulating cell-free DNA) molecules prepared with adapter primers having barcodes (see esp. ¶0091).  And with respect to “enriched” of DNA molecules as presented in steps (b) of Claim 1, Hixson et al. teach “sometimes a method comprises enriching the extracellular nucleic acid, or cell-free nucleic acid, for fetal nucleic acid” and “Enriching for Fetal Nucleic Acid” (see e.g. ¶0010; section after ¶0077 through ¶0080; ¶0085; ¶0217; and Claim 17).  
Additionally, Hixson et al. teach use of primers for sequencing a target sequence (see ¶0144-¶0148), which corresponds to step (c) of Claim 1.  Moreover, Hixson et al. teach detection of genetic variations including copy number variations, inherited or caused by de novo mutation (see ¶¶0054-0057 and 0080), which corresponds to step (e) in Claim 1;
Regarding Claim 6, they teach use of digital PCR for sequencing their nucleic acids of interest (see ¶0102). 
Regarding Claims 14, they teach amplification of nucleic acid molecules from the samples, including cell-free nucleic acids, and the use of PCR and other methods for 
Regarding Claim 25, Hixson et al. teach determination and comparison of normalized frequency of target derived sequences (cf. cell-free DNA allele frequency in Claim 25) and normalized frequency of non-target derived sequences (cf. maternal allele frequency in Claim 25).  See ¶0114.
Regarding Claim 26, Hixson et al. teach detection of relevant paternal sequences for use in combination with the above explained methods (see ¶0207).
Regarding Claims 29-31, Hixson et al. teach detection of single nucleotide polymorphisms and insertion/deletion polymorphisms used in combination with the above explained methods (see ¶0208).  And regarding Claim 31, the teachings of Hixson et al. concerning use of barcoded nucleic acid molecules have been explained above, and their use would necessarily (and inherently) mean to the skilled artisan that barcoded molecules with single nucleotide polymorphism(s) may be used to reflect sequence(s) in the original sample rather than polymorphism(s) generated during an amplification or other processing step.
Regarding Claims 32-34 and 36-39, Hixson et al. teach detection of genetic variations including copy number variations and inherited or caused by de novo
Regarding Claim 35, Hixson et al. teach removal of redundant data, including redundant data and redundant mapped sequence reads identified as having already been counted (see ¶0157-¶0159).
Regarding Claim 40, Hixson et al. teach detection of a 22q11.2 deletion which is associated with autosomal dominant Opitz G/BBB syndrome (see page 6, right col., top portion) and adult-onset autosomal dominant leukodystrophy (ADLD) on chromosome 5 (see page 7, left col.).
Regarding Claims 44, 45 and 53, Hixson et al. teach detection/identification of Duchenne’s/Becker Syndrome (see pgs 5-6, Table 1A) where the Xp21 deletion taught therewith is an X-linked recessive defect that causes Duchenne muscular dystrophy.  Additionally, they teach detection of Pelizaeus-Merzbacher disease (see pg 7, Table 1B) and steroid sulphatase deficiency (see pg 8, Table 1B), which are X-linked recessive genetic disorders. 
Regarding Claim 49, Hixson et al. teach use of samples at a gestational age of 10 weeks or more (see ¶0061 and ¶0215-¶0216).
Regarding Claim 52, Hixson et al. teach sequencing reads “of a mean, median, or average length of about 15 bp to 900 bp long” and “of about 1000 bp or more” (see ¶0107).  
Hixson et al. do not teach constructing maternal or paternal haplotypes with phasing genetic variants as presented in step (d) of Claim 1 and in Claims 21, 22, 24, 27, 28 and 57. 
Schnall-Levin et al. teach haplotype phasing in copy number variation assays, including analysis of maternally and paternally inherited sequences (see Abstract, ¶0005, ¶0062, ¶0064-
More specifically regarding step (d) in Claim 1 and in Claim 57, they teach focusing on target sequences, and enriching “a particular gene or genetic region” with use of beads with oligonucleotide tags with “an N-mer designed to target a particular sequence” (see e.g. ¶¶0078, 0089, 0097, 0099 and Figure 5), which also corresponds to Claims 22 and 24.  They also teach chromosomes as target sequences (see e.g. ¶¶0021 and 0023).  And they further teach the use of “long read sequence read” (see e.g. ¶0060) and “long read-length sequencing technologies” (see e.g. ¶0063).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hixson et al. to include construction of a maternal haplotype with “long read” maternal sequencing reads of the same nucleic acid regions, and with phasing of genetic variants, as taught by Schnall-Levin et al., for use in comparison with fetal DNA sequencing reads with the reasonable expectation of successfully improving the accuracy of the methods in detecting genetic variants relative to maternal sequences without surprising or unexpected results.  Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Hixson et al. to include construction of a paternal haplotype using paternal sequencing reads of the same nucleic acid regions, also as taught by Schnall-Levin et al., for use in comparison with fetal DNA sequencing reads and a maternal haplotype with the reasonable expectation of successfully improving the 
Motivation to make the modifications is provided by the recognized desirability of improving accuracy of clinical diagnostic tests.  Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Schnall-Levin et al.) to improve the similar method (of Hixson et al.) in the same way.  
Additionally, regarding Claims 41 and 42, Hixson et al. do not expressly teach methods with detection of a CFTR or FGFR2 genetic variant.  
However, the Background section of Hixson et al. teaches genetic variants as causing medical conditions, including Cystic Fibrosis (see ¶0004) and the advantages of identifying genetic variants in diagnosing disease prenatally (see ¶0005 and ¶0007).  The role of genetic variants of the CFTR gene in Cystic Fibrosis is well known to one having ordinary skill in the art at the time of the invention.  
Therefore, it would have been additionally obvious to one having ordinary skill in the art at the time of the invention to further modify and expand the method of Hixson et al. in view of Schnall-Levin et al., to include detection of the presence or absence of genetic variants of the CFTR gene as described by Hixson et al., with the reasonable expectation of successfully detecting the variants in circulating cell-free fetal DNA in a plasma sample from a pregnant woman without surprising or unexpected results.  Motivation to make the modification is provided by the recognized desirability of diagnosing disease prenatally as taught in the 
Response to Applicant Arguments
Applicant’s arguments in the 10/21 Reply with respect to Claims 1, 18, 20, 21, 27 and 28 have been fully considered in totality with the evidence of record and are unpersuasive.  Applicant argues that ”[n]either Hixson nor Schnall-Levin teaches or suggests enrichment of cell-free DNA for a specific region of interest or determination of a specific genetic variant by sequencing a population of DNA molecules that is enriched for the region of interest” (see pg 29 of Reply), which is not persuasive in light of the teachings of both regarding enriching of nucleic acids (as explained in detail in the above statement of rejection) and the skill of the person having ordinary skill in the art to enrich in accordance with those teachings.  
Applicant further argues that Schnall-Levin et al. “do[ ] not teach preparation of a library with an enriched population of DNA molecules that comprises a region of interest” (pg 29 bottom), which is not persuasive given that they do teach at least the use of beads to “enrich” target sequences and given the teachings of Hixson et al. regarding enrichment.  
Additionally, Applicant’s arguments in the 10/21 Reply with respect to Claims 41, 42, 44 and 45 have been fully considered in totality with the evidence of record and are unpersuasive.  Applicant first argues that Hixson et al. “does not teach enrichment of cell-free DNA for a specific region of interest or determination of a specific genetic variant by sequencing a the combination of Hixson et al. and Schnall-Levin et al. (rather than Hixson et al. alone) that teaches the method of Claim 1 and so renders it obvious.  
Applicants next argue that “[t]he method of Hixson is directed to detection of an abnormal number of chromosomes, not detection of a specific fetal variant as presently claimed. There would be no reasonable expectation of success in applying Hixson' s methods for detecting a gross change in chromosomal number to a method for detecting a specific inherited genetic variant as presently claimed” (ibid).  This is not persuasive because as explained in detail above, Hixson et al. is not limited to the detection of abnormal number of chromosomes but rather also teaches enrichment and detection of target fetal nucleic acid sequences.  

Claims 18 and 54 are rejected under 35 U.S.C. § 103 as being unpatentable over Hixson et al. as applied to Claims 7, 9, 10, 55 and 56 under 35 U.S.C. § 102 above, and in view of Schnall-Levin et al. (as cited above).  This rejection has not been previously presented.
As noted above, both documents share a common field of endeavor.  
The teachings of Hixson et al. have been described above with respect to independent Claims 7, 9, 10, 55 and 56.  
Hixson et al. do not teach constructing a maternal haplotype as presented in Claim 18, from which Claim 54 depends.  Their teachings regarding detection/identification of Duchenne’s/Becker Syndrome (an X-linked recessive defect that causes Duchenne muscular dystrophy) are re-emphasized here in correspondence to Claim 54. 
The teachings of Schnall-Levin et al. have been described above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hixson et al. to include construction of a maternal haplotype of the same nucleic acid regions as taught by Schnall-Levin et al., for use in comparison with fetal DNA sequencing reads with the reasonable expectation of successfully improving the accuracy of the methods in detecting genetic variants relative to maternal sequences without surprising or unexpected results.  Motivation to make the modifications is provided by the recognized desirability of improving accuracy of clinical diagnostic tests.  Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Schnall-Levin et al.) to improve the similar method (of Hixson et al.) in the same way.  

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Hixson et al. and Schnall-Levin et al. as applied to Claims 18 and 54 above, and in view of Mazloom et al. (previously cited).  This rejection has not been previously presented.
As an initial matter, all three documents share a common field of endeavor in being directed to noninvasive analysis of circulating cell-free fetal DNA.  
The teachings of Hixson et al. and Schnall-Levin et al. have been described above.  
They do not teach the sequencing of maternal DNA obtained from a pregnant woman’s buffy coat as presented in Claim 19.  
Mazloom et al. teach that for “a full discrimination of fetal versus maternal mosaicism, sequencing of the buffy coat (where maternal cells are present) can be considered” (see page 596, left column, lines 1-4).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hixson et al. and Schnall-Levin et al. to include detection of maternal DNA obtained from a buffy coat sample, as suggested by Mazloom et al., with the reasonable expectation of successfully making more efficient use of a pregnant woman’s blood sample, which is separated into a plasma portion and a buffy coat portion, without surprising or unexpected results.  Motivation to make the modification is provided by the recognized desirability of simplifying clinical testing and obviating the need to obtain an additional maternal DNA sample.  Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield .  

Claims 1, 2, 14-17, 24-34, 37-42, 44, 46-48, 52, 53 and 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al. (as cited above) in view of Schnall-Levin et al. (as cited above).  This rejection has not been previously presented against all the rejected claims and is necessitated by amendment.
As an initial matter, it is noted that both documents are directed to the analysis of circulating fetal nucleic acids as a common field of endeavor.  
The teachings of Evans et al. have been described above with respect to independent Claims 7, 9, and 10 as well as dependent Claims 55 and 56, and portions are re-presented below in the interest of clarity in the record.  Additionally, the teachings of Schnall-Levin et al. have been described above.  
Regarding Claims 1, 2, 14-17, 24, 37-39 and 46-48, Evans et al. teach testing for determining “the presence or absence of a genetic alteration of a locus in a sample comprising a mixture of fetal and maternal polynucleotides” (see e.g. ¶0009) where the genetic alteration can be “a copy number variation (CNV)” (see e.g. ¶¶0011, 0019, 0047, 0106, 0200-0210) as well as other genetic mutations and variations (see e.g. ¶0108).  They teach the polynucleotides “found as cell-free, such as polynucleotides circulating in bodily fluids” (see e.g. ¶0051).  
Also, in Example 3 (¶0282-¶0284), Evans et al. teach a method with analysis of sub-chromosomal regions containing CNVs from various loci across Chromosomes 13, 18, 21, X, and 
More specifically regarding Claims 1, 14-17, 24, 37-39 and 46-49, Evans et al. teach the enriching of polynucleotides (see e.g. ¶¶0014, 0121, 0126, and 0139), which corresponds to step (b) of Claim 1.  And regarding step (c) of Claim 1, they teach use of adapters with barcodes and sequencing (see e.g. Figures 6A and 6B; ¶¶0035-0036, 0062-0065, 0073, and 0081-0091).  Evans et al. further teach the use of probe sets “designed to contain sequences that selectively anneal or hybridize to at least two complementary regions of a locus of a polynucleotide sequence” (see e.g. ¶¶0095-0096 and 0155; and elements 600 and 650 in Figure 6A) which may be amplified using “universal amplification primers, 670 and 695” and then used “for downstream applications in which amplification products may be sequenced and loci determined from sequencing data” (see e.g. ¶0158).  Those amplification primers produce amplicons that include hybridization sequences 600 and 650 (complementary to a locus) for subsequent detection (i.e. sequencing) in contrast to Figure 6B, which presents amplification products lacking the hybridization sequences (see ¶¶0159-0160).  Evans et al. further teach “sequences reads may be enumerated through quantifying the number of reads per locus
Regarding Claims 14, they teach amplification using PCR (see e.g. ¶0070).  
Regarding Claim 25-34, Evans et al. teach calculating allelic frequencies in detecting SNPs and CNVs in combination with their disclosed method (see Example 4, ¶0285-¶0288).  And regarding Claims 31 and 34, Evans et al. further teach counting of sequences at different loci and in combination with barcodes to detect amplification bias (see ¶0199).
Regarding Claim 40, Evans et al. teach detection of a band 22q11.2 deletion which is linked to DiGeorge syndrome, an autosomal dominant condition (see ¶0230).
Regarding Claim 41 and 42, Evans et al. teach detecting causal variants of cystic fibrosis (CF), see ¶0049 and ¶0118, where the role of genetic variants of the CFTR gene in CF is well known in the art.
Regarding Claims 44 and 53, Evans et al. teach detection of Hemophilia A, an X-linked recessive disorder due to Factor VIII deficiency (see ¶¶0223-0224).  
Regarding Claim 52, Evans et al. teach “the average or median number of nucleotides identified along a template polynucleotide being sequenced is [ ] more than about [ ] 500, or more” (see e.g. ¶¶0084 and 0088)
Evans et al. do not teach constructing maternal or paternal haplotypes with phasing genetic variants as presented in step (d) of Claim 1 and in Claims 21, 22, 24, 27, 28 and 57. 
The teachings of Schnall-Levin et al. have been described above and are re-emphasized here.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al. to include construction of maternal haplotypes 
Motivation to make the modifications is provided by the recognized desirability of improving accuracy of clinical diagnostic tests.  Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Schnall-Levin et al.) to improve the similar method (of Evans et al.) in the same way.  
Response to Applicant Arguments
Applicant’s arguments in the 10/21 Reply with respect to Claims 1, 18, 20, 21, 27 and 28 have been fully considered in totality with the evidence of record and are unpersuasive.  Applicant argues that “[n]either Evans nor Schnall-Levin teaches or suggests determination of a specific genetic variant by sequencing a population of DNA molecules that is enriched for the and the skill of the person having ordinary skill in the art to enrich in accordance with those teachings.  
Applicant further argues that Schnall-Levin et al. “do[ ] not teach preparation of a library with an enriched population of DNA molecules that comprises a region of interest” (pg 30 of Reply), which is not persuasive given that they do teach at least the use of beads to “enrich” target sequences and given the teachings of Evans et al. regarding enrichment.  

Claims 18 and 54 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al. as applied to Claims 7, 9, 10, 55 and 56 under 35 U.S.C. § 102 above, and in view of Schnall-Levin et al. (as cited above).  This rejection has not been previously presented.
As noted above, both documents share a common field of endeavor.  
The teachings of Evans et al. have been described above with respect to independent Claims 7, 9, 10, 55 and 56.  
Evans et al. do not teach constructing a maternal haplotype as presented in Claim 18, from which Claim 54 depends.  Their teachings regarding detection of Hemophilia A, an X-linked recessive disorder due to Factor VIII deficiency are re-emphasized here in correspondence to Claim 54. 
The teachings of Schnall-Levin et al. have been described above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al. to include construction of a maternal haplotype of the same nucleic acid regions as taught by Schnall-Levin et al., for use in comparison with fetal DNA sequencing reads with the reasonable expectation of successfully improving the accuracy of the methods in detecting genetic variants relative to maternal sequences without surprising or unexpected results.  Motivation to make the modifications is provided by the recognized desirability of improving accuracy of clinical diagnostic tests.  Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Schnall-Levin et al.) to improve the similar method (of Evans et al.) in the same way.  

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al. and Schnall-Levin et al. as applied to Claims 18 and 54 above, and in view of Mazloom et al. (previously cited).  This rejection has not been previously presented.
As noted above, all three documents share a common field of endeavor.  
The teachings of Evans et al. and Schnall-Levin et al. have been described above.  
They do not teach the sequencing of maternal DNA obtained from a pregnant woman’s buffy coat as presented in Claim 19.  
The teachings of Mazloom et al. regarding “sequencing of the buffy coat (where maternal cells are present)” are re-emphasized here. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hixson et al. and Schnall-Levin et al. to include detection of maternal DNA obtained from a buffy coat sample, as suggested by Mazloom et al., with the reasonable expectation of successfully making more efficient use of a pregnant woman’s blood sample, which is separated into a plasma portion and a buffy coat portion, without surprising or unexpected results.  Motivation to make the modification is provided by the recognized desirability of simplifying clinical testing and obviating the need to obtain an additional maternal DNA sample.  Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Mazloom et al.) to improve the similar method in the same way.  

Double Patenting
Additionally, Applicant is advised that should Claim 44 be found allowable, Claim 53 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Dependent Claim 44 presents “the fetal genetic variant is an X-linked recessive variant” while dependent Claim 53 presents “the condition of interest is an X-linked recessive variant”, where the latter is interpreted as reciting --the region of interest comprises an X-

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635